Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 1 of 30 Page ID #:82




  1   SHEPPARD MULLIN RICHTER & HAMPTON LLP
      JILL M. PIETRINI (Cal. Bar No. 138335)
  2     jpietrini@sheppardmullin.com
      PAUL A. BOST (Cal. Bar No. 261531)
  3     pbost@sheppardmullin.com
      BENJAMIN O. AIGBOBOH (Cal. Bar No. 268531)
  4     baigboboh@sheppardmullin.com
      1901 Avenue of the Stars, Suite 1600
  5   Los Angeles, California 90067-6017
      Telephone: (310) 228-3700
  6   Facsimile: (310) 228-3701
  7   Attorneys for Defendants
      METRO-GOLDWYN-MAYER INC. and WARNER
  8   BROS. ENTERTAINMENT INC.
  9                       UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
11
12    DEUS EX MACHINA                       Case No. 2:20-cv-04822-PLA
13    MOTORCYCLES PTY. LTD., an
      Australia private limited company,    DECLARATION OF PAUL A. BOST
14                                          IN SUPPORT OF DEFENDANTS’
                     Plaintiff,             MOTION TO DISMISS PLAINTIFF’S
15                                          COMPLAINT
            v.
16                                       Date:      September 30, 2020
                                         Time:      10:00 a.m.
17    METRO-GOLDWYN-MAYER INC., Judge:   Courtroom: 255 E. Temple St., #780
      a Delaware corporation, and WARNER            Hon.  Paul L. Abrams
18    BROS. ENTERTAINMENT INC., a        Complaint Filed: May 29, 2020
      Delaware corporation,
19
                     Defendants.
20
21
22
23
24
25
26
27
28
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 2 of 30 Page ID #:83




  1 I, Paul A. Bost, declare and state as follows:
  2        1.     I am special counsel at Sheppard Mullin Richter & Hampton, LLP,
  3 counsel for defendants Metro-Goldwyn-Mayer Inc. and Warner Bros. Entertainment
  4 Inc. (“Defendants”) in this case. I submit this declaration in support of Defendants’
  5 motion to dismiss Plaintiff Deus Ex Machina Motorcycle Pty. Ltd.’s (“Plaintiff”)
  6 complaint. I am over the age of 18, I have personal knowledge of the facts set forth
  7 herein, and I could and would competently testify about these matters if called upon
  8 to do so.
  9        2.     Attached hereto as Exhibit A are true and correct copies of printouts of
10 definitions of “deus ex machina” from the following publications: A Glossary of
11 Literary Terms by M.H. Abrams and Geoffrey Harpham, 9th Ed. (2009); A Poet’s
12 Glossary by Edward Hirsch (2014); and The Oberon Glossary of Theatrical Terms
13 by Colin Winslow, 2d Ed. (2011).
14         3.     Lodged concurrently with this declaration, and marked as Exhibit B, is
15 a true and correct DVD of Defendants’ motion picture at issue, The Sun is Also a
16 Star (the “Film”).
17         4.     Lodged concurrently with this declaration, and marked as Exhibit C, is
18 a true and correct paperback copy of the novel The Sun is Also a Star by Nicola
19 Yoon.
20         5.     Lodged concurrently with this declaration, and marked as Exhibit D, is
21 a DVD loaded with a true and correct copy of Defendants’ official trailer for the
22 Film.
23         6.     Attached hereto as Exhibit E are true and correct printouts from the
24 websites referred to in paragraph of Plaintiff’s complaint (Dkt. 1), hjacket.com and
25 newamericanjackets.com, reflecting the sale of a purported replica jacket from the
26 Film. I printed these printouts on June 22, 2020.
27
28

                                              -1-
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 3 of 30 Page ID #:84




  1            I declare under penalty of perjury under the laws of the United States that the
  2 foregoing is true and correct. Executed this 24th day of August, 2020 at Los
  3 Angeles, California.
  4
                                                        /s/Paul A. Bost
  5
                                                        Paul A. Bost
  6   SMRH:4851-4480-4034.1

  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 4 of 30 Page ID #:85




                              EXHIBIT A
    TO THE DECLARATION OF PAUL A. BOST IN
     SUPPORT OF DEFENDANTS’ MOTION TO
        DISMISS PLAINTIFF’S COMPLAINT
-PLA Document 25-2 Filed 08/24/20 Page 5
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 6 of 30 Page ID #:87




                                             ✵

           A Glossary of Literary Terms
                                   NINTH EDITION




                                     M. H. ABRAMS
                                     Cornell University

                                 Geoffrey Galt Harpham
                                National Humanities Center




                        Australia • Brazil • Japan • Korea • Mexico • Singapore • Spain
                        United Kingdom • United States
2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 7 of 30 Page ID #:88



       A Glossary of Literary Terms,             © 2009, 2005 Wadsworth Cengage Learning
         Ninth Edition
                                                 ALL RIGHTS RESERVED. No part of this work covered by
       M. H. Abrams, Geoffrey                    the copyright herein may be reproduced, transmitted,
          Galt Harpham                           stored, or used in any form or by any means graphic,
                                                 electronic, or mechanical, including but not limited to
                                                 photocopying, recording, scanning, digitizing, taping,
       Publisher: Michael Rosenberg              Web distribution, information networks, or information
       Managing Development Editor:              storage and retrieval systems, except as permitted un-
          Karen Judd                             der Section 107 or 108 of the 1976 United States
                                                 Copyright Act, without the prior written permission of
       Senior Editorial Assistant:               the publisher.
          Megan Garvey
       Content Project Manager:                        For product information and technology
          Jessica Rasile                                      assistance, contact us at
                                                    Cengage Learning Academic Resource Center,
       Production Technology Analyst:                              1-800-423-0563
          Jamison MacLachlan
                                                    For permission to use material from this text or
       Senior Art Director:                              product, submit all requests online at
          Cate Rickard Barr                                www.cengage.com/permissions.
                                                         Further permissions questions can be
       Senior Print Buyer: Betsy Donaghey
                                                                      e-mailed to
       Text Permissions Editor: Margaret                  permissionrequest@cengage.com.
          Chamberlain-Gaston
       Production Service/Compositor:
                                                 Library of Congress Control Number: 2008924505
          Newgen
                                                 ISBN-13: 978-1-4130-3390-8
       Cover Design: Ross Carron Design
                                                 ISBN-10: 1-4130-3390-3


                                                  Wadsworth Cengage Learning
                                                  25 Thomson Place
                                                  Boston, MA 02210
                                                  USA

                                                  Cengage Learning products are represented in
                                                  Canada by Nelson Education, Ltd.


                                                  For your course and learning solutions, visit
                                                  academic.cengage.com.


                                                  Purchase any of our products at your local college
                                                  store or at our preferred online store
                                                  www.ichapters.com.




       Printed in the United States of America
       1 2 3 4 5 6 7 12 11 10 09 08
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 8 of 30 Page ID #:89
        76              DEUS EX MACHINA



             detail, and are treated with what seemed to a classical taste a blatant indecorum of
             style. For Wordsworth’s deliberate inversion of traditional decorum at the begin-
             ning of the nineteenth century, by investing the common, the lowly, and the triv-
             ial with high dignity and sublimity, see M. H. Abrams, Natural Supernaturalism
             (1971), pp. 390–408. For references to decorum in other entries, see pages 134,
             213, 269, 374.

        deep structure (linguistic): 176.
        defamiliarize: 127.
        deictic (dık0 tık): 208.

        deism: A widespread mode of religious thought that manifested faith in human rea-
          son during the European Enlightenment in the latter part of the seventeenth and
          the eighteenth centuries. Deism has been succinctly described as “religion without
          revelation.” The thoroughgoing deist renounced, as violating reason, all “revealed
          religion”—that is, all religions, including Christianity, which are based on faith in
          the truths revealed in special scriptures at a certain time and place, and therefore
          available only to particular individuals or groups. The deist instead relied on those
          truths which, it was claimed, prove their accord with universal human reason by
          the fact that they are to be found in all religions, everywhere, at all times.
          Accordingly the basic tenets of deism—for example, that there is a deity, discov-
          erable by reasoning from the creation to the creator, who deserves our worship
          and sanctions all moral values—were, in theory, the elements shared by all partic-
          ular, or “positive,” religions. Many thinkers assimilated aspects of deism while re-
          maining professing Christians. Alexander Pope, without renouncing his
          Catholicism, expressed succinctly the basic tenets of deism in his poem “The
          Universal Prayer” (1738), which begins
                              Father of all! in every age,
                              In every clime adored,
                              By saint, by savage, and by sage,
                              Jehovah, Jove, or Lord!

        deliberative oratory: 311.
                           ot0 ik): 350.
        demotic style (dem
        denotation: 57.
        denouement (danoomän0 ): 268.
        descriptive-meditative lyric: 269.

        deus ex machina: Deus ex machina is Latin for “a god from a machine.” It desig-
          nates the practice of some Greek playwrights (especially Euripides) to end a drama
          with a god, lowered to the stage by a mechanical apparatus, who by his judgment
          and commands resolved the dilemmas of the human characters. The phrase is now
          used for any forced and improbable device—a telltale birthmark, an unexpected
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 9 of 30 Page ID #:90
                                                              DIALOGIC CRITICISM              77


           inheritance, the discovery of a lost will or letter—by which a hard-pressed author
           resolves a plot. Conspicuous examples occur even in major novels like Charles
           Dickens’ Oliver Twist (1837–38) and Thomas Hardy’s Tess of the D’Urbervilles
           (1891). The German playwright Bertolt Brecht parodied such devices in the mad-
           cap conclusion of his Threepenny Opera (1928). See plot.

                          on0 ik): 172.
        diachronic (dıakr
        dialects: 174.

        dialogic criticism: Dialogic criticism is modeled on the theory and critical proce-
           dures of the Soviet critic Mikhail Bakhtin who, although he published his major
           works in the 1920s and 1930s, remained virtually unknown to the West until the
           1980s, when translations of his writings gave him a wide and rapidly increasing
           influence. To Bakhtin a literary work is not (as in various poststructural theories) a
           text whose meanings are produced by the play of impersonal linguistic or eco-
           nomic or cultural forces, but a site for the dialogic interaction of multiple voices,
           or modes of discourse, each of which is not merely a verbal but a social phenom-
           enon, and as such is the product of manifold determinants that are specific to a
           class, social group, and speech community. A person’s speech does not express a
           pre-existent and autonomous individuality; instead, his or her character emerges in
           the course of the dialogue and is composed of languages from diverse social con-
           texts. Each utterance, furthermore, whether in actual life or as represented in lit-
           erature, owes its precise inflection and meaning to a number of attendant factors—
           the specific social situation in which it is spoken, the relation of its speaker to an
           actual or anticipated listener, and the relation of the utterance to the prior utter-
           ances to which it is (explicitly or implicitly) a response.
                Bakhtin’s prime interest was in the novel, and especially in the ways that the
           multiple voices that constitute the text of any novel disrupt the authority of the
           author’s single voice. In Problems of Dostoevsky’s Poetics (1929, trans. by Caryl
           Emerson, 1984), he contrasts the monologic novels of writers such as Leo Tolstoy
           —which undertake to subordinate the voices of all the characters to the authoritative
           discourse and controlling purposes of the author—to the dialogic form (or “poly-
           phonic form”) of Fyodor Dostoevsky’s novels, in which the characters are liberated
           to speak “a plurality of independent and unmerged voices and consciousnesses, a
           genuine polyphony of fully valid voices.” In Bakhtin’s view, however, a novel can
           never be totally monologic, since the narrator’s reports of the utterances of another
           character are inescapably “double-voiced” (in that we can distinguish therein the
           author’s own accent and inflection), and also dialogic (in that the author’s discourse
           continually reinforces, alters, or contests with the types of speech that it reports).
                In Rabelais and His World (trans. 1984), Bakhtin proposed his widely cited
           concept of the carnivalesque in certain works of literature. This literary mode
           parallels the flouting of authority and temporary inversion of social hierarchies
           that, in many cultures, are permitted during a season of carnival. The literary
           work does so by introducing a mingling of voices from diverse social levels that
           are free to mock and subvert authority, to flout social norms by ribaldry, and to
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 10 of 30 Page ID #:91
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 11 of 30 Page ID #:92
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 12 of 30 Page ID #:93
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 13 of 30 Page ID #:94
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 14 of 30 Page ID #:95
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 15 of 30 Page ID #:96
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 16 of 30 Page ID #:97
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 17 of 30 Page ID #:98
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 18 of 30 Page ID #:99
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 19 of 30 Page ID #:100




                               EXHIBIT B
     TO THE DECLARATION OF PAUL A. BOST IN
      SUPPORT OF DEFENDANTS’ MOTION TO
         DISMISS PLAINTIFF’S COMPLAINT




      PHYSICAL EXHIBIT SUBMITTED WITH
    CONCURRENTLY FILED NOTICE OF LODGING
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 20 of 30 Page ID #:101




                               EXHIBIT C
     TO THE DECLARATION OF PAUL A. BOST IN
      SUPPORT OF DEFENDANTS’ MOTION TO
         DISMISS PLAINTIFF’S COMPLAINT




      PHYSICAL EXHIBIT SUBMITTED WITH
    CONCURRENTLY FILED NOTICE OF LODGING
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 21 of 30 Page ID #:102




                               EXHIBIT D
     TO THE DECLARATION OF PAUL A. BOST IN
      SUPPORT OF DEFENDANTS’ MOTION TO
         DISMISS PLAINTIFF’S COMPLAINT




      PHYSICAL EXHIBIT SUBMITTED WITH
    CONCURRENTLY FILED NOTICE OF LODGING
Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 22 of 30 Page ID #:103




                               EXHIBIT E
     TO THE DECLARATION OF PAUL A. BOST IN
      SUPPORT OF DEFENDANTS’ MOTION TO
         DISMISS PLAINTIFF’S COMPLAINT
Natasha Kingsley Jacket | The Sun Is Also a Star Bomber Jacket - HJacket Page 1 of 5
 Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 23 of 30 Page ID #:104




Navigation




    YARA SHAHIDI THE SUN IS ALSO A STAR
    BOMBER JACKET
                                                                                     SHARE     à




https://www.hjacket.com/product/the-sun-is-also-a-star-yara-shahidi-bomber-jacket/           6/22/2020
Natasha Kingsley Jacket | The Sun Is Also a Star Bomber Jacket - HJacket Page 2 of 5
 Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 24 of 30 Page ID #:105




    Product Specification




https://www.hjacket.com/product/the-sun-is-also-a-star-yara-shahidi-bomber-jacket/   6/22/2020
Natasha Kingsley Jacket | The Sun Is Also a Star Bomber Jacket - HJacket Page 3 of 5
 Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 25 of 30 Page ID #:106


       Inspired by: the movie The Sun is Also a Star
       Worn by: the character Natasha Kingsley
       Played by: Yara Shahidi
       Material: satin
       Color: blue and yellow
       Collar: rib knitted collar
       Cuffs: rib knitted cuffs
       Sleeves: long and fitting
       Inner: soft viscose lining
       Front: YKK zipper closure
       Pockets: two side waist pockets
       Fine quality stitching




      È SIZE GUIDE




    119.00$

    Size

     Choose an option               Ú


       1


              ADD TO CART




    Description      Additional information      Reviews (0)


    Product Description
    The Sun Is Also a Star Natasha Kingsley Satin Bomber Jacket
    The Sun Is Also a Star Yara Shahidi Bomber Jacket is made from satin and comes in a stunning color
    combination of blue and yellow. The jacket has a rib knitted collar and a branded YKK zipper closure.
    The inner of the Natasha Kingsley Jacket consists of a soft viscose lining for warmth and comfort. The
    sleeves of the jacket are long and fitting with rib knitted cuffs. The Sun is Also a Star Yara Shahidi
    Bomber Jacket has two side waist pockets that are perfect for carrying stuff. The fine quality stitching
    makes the jacket durable to wear. The Sun is Also a Star Yara Shahidi Bomber Jacket is the replica of
    the one worn by the character.




https://www.hjacket.com/product/the-sun-is-also-a-star-yara-shahidi-bomber-jacket/                     6/22/2020
Natasha Kingsley Jacket | The Sun Is Also a Star Bomber Jacket - HJacket Page 4 of 5
 Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 26 of 30 Page ID #:107




    Related products




    ONCE UPON A TIME EMMA SWAN BLACK JACKET         DAKOTA JOHNSON FIFTY SHADES DARKER
    149.00$                                         COAT WITH HOOD
                                                    159.00$




    MARY JANE WATSON SPIDERMAN BROWN                HARLEY QUINN WINGS JACKET
    LEATHER JACKET                                  99.00$
    159.00$


    RECENTLY VIEWED




https://www.hjacket.com/product/the-sun-is-also-a-star-yara-shahidi-bomber-jacket/       6/22/2020
Natasha Kingsley Jacket | The Sun Is Also a Star Bomber Jacket - HJacket Page 5 of 5
 Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 27 of 30 Page ID #:108


    You have not viewed any product yet!




    ABOUT

    ABOUT HOLLYWOOD JACKET

    TRACK YOUR ORDER




    GENERAL

    SHIPPING & HANDLING

    DELIVERY & RETURNS

    FAQ’s




    TREND

    Blog

    Lookbook



    ADVERT




    CONTACT

    Contact



    FOLLOW US

                        



    © 2020 HJacket - Inspirational Jackets of Film, TV, Video game and animated series. All Rights
    Reserved.
    Powered & Designed by Truqstudio




https://www.hjacket.com/product/the-sun-is-also-a-star-yara-shahidi-bomber-jacket/            6/22/2020
Yara Shahidi The Sun Is Also a Star Jacket | New American Jackets       Page 1 of 3
 Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 28 of 30 Page ID #:109


                                                                                                    LOGIN




                                  NEW ARRIVALS   MEN      WOMEN       CLEARANCE DEALS




                                  FILM WEAR   TV SERIES   GAME                                                            (0)
                                                                                                         VIEW YOUR CART




                                                           YARA SHAHIDI THE SUN IS ALSO A STAR JACKET


                                                           0 REVIEWS               IN STOCK



                                                           $169.00    $129.00

                                                               FREE SHIPPING WORLD WIDE



                                                              SIZE:                                       ∠
                                                                            SELECT A SIZE




                                                                  -     1     +             ADD TO CART




                                                                 SIZE GUIDE

                                                           IMPORTANT: SELECT YOUR SIZE ACCORDING TO OUR SIZE CHART



                                                           STAY HOME
                                                           GET UPTO 40% OFF WITH FREE SHIPPING WORLDWIDE

                                                           ORDER NOW & SAVE EXTRA $25. USE COUPON CODE:
                                                           "STAYHOME"

                                                           COUPON CODE VALID TILL JUNE. 26


                                                           DESCRIPTION         REVIEWS (0)



                                                           Product Specifications:

                                                              • External Material: Satin
                                                              • Inner: Viscose Lining
                                                              • Front: Zipper Closure, Ribbed Hemline
                                                              • Collar: Rib-knitted Round Neck
                                                              • Color: Mustard and Blue
                                                              • Pockets: Two Outside and One Inside
                                                              • Sleeves: Full-length with Rib-knitted Cuffs




                                                           SHARE:




https://www.newamericanjackets.com/product/yara-shahidi-the-sun-is-also-a-star-jacket.ht... 6/22/2020
Yara Shahidi The Sun Is Also a Star Jacket | New American Jackets       Page 2 of 3
 Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 29 of 30 Page ID #:110


Natasha Kingsley The Sun Is Also a Star Satin Jacket

The crunch of alluring hues and the flattering shape, crafted out to make some change in your closet. This Natasha Kingsley The Sun Is Also a Star
Satin Jacket is a key code to maximize your party look among your friends. Inspired by the actress Yara Shahidi that she has donned in the movie The
Sun is Also a Star, the teen drama film in which she has been performing the leading role of Natasha Kingsley.

Bombers endure in fashion in most modest gazes. You are messing up with the charisma by not picking it up for casual parties and get together. When
you are already done with everything in your wardrobe this The Sun Is Also a Star Yara Shahidi Bomber Jacket, which has been made up of satin
material give you lasting glam. Cosseted with viscose fabric inside for better comfort and the alluring mustard and blue hues separating it from your
neutrals in your closet.




   NEWCOMERS                             ON-SALE                               FEATURED                              PRODUCTS




                    INHERITANCE                           MARK                               R.A.F B3                                 A WALK
                    LILY COLLINS                          WAHLBERG                           SHEARLING                                AMONG THE
                    JACKET                                SPENSER                            SHEEPSKIN
                    $219.00 $179.00      CONFIDENTIAL BROWN                                  BOMBER                   TOMBSTONES LIAM NEESON
                                         JACKET                                LEATHER JACKET                         JACKET
                                         $249.00 $159.00                       $259.00 $209.00                        $199.00 $169.00
                 INHERITANCE
                 LILY COLLINS
                 LEATHER                                  THE                                RAF B3                                 RILEY NORTH
                 COAT                                                                        AVIATOR                                PEPPERMINT
   $209.00 $169.00                                                                           SHEARLING                              JENNIFER
                                                                                             SHEEPSKIN                              GARNER
                                         BACHELORETTE HANNAH
                                                                               FLYING BOMBER LEATHER                  LEATHER JACKET
                                         BROWN FUR HOODED
                                                                               JACKET                                 $199.00 $149.00
                                         JACKET
                                                                               $269.00 $199.00
                                         $189.00 $139.00




                                                           Customer Service
    Information                          Men Categories                       Men Categories                      Popular Categories

       Blog                                Men's Blazer                         Blazer                              New Arrivals
       Size Guide                          Men's Quilted Jackets                Bomber                              Biker Jackets
       Privacy Policy                      Men's Bomber Jackets                 Quilted                             Gamer Jackets
       Return / Exchange                   Men's Cafe Racer Jackets             Cafe Racer                          Clearance Deals
                                                                                                                    Fathers Day Sale
    Help                                 Women Categories                     Women Categories                      Superhero Jackets
                                                                                                                    Varsity Style Jackets
    Popular Categories                   Contact
       FAQ                                 Women's Blazer                       Blazer                              Game Character Jackets
       Payment                             Women's Biker Jackets                Biker                               Film Stars Inspired Jackets
       Biker                               About NAJ
       How to Checkout                     Women's Quilted Jackets              Quilted
       Gamer                               Contact Us
       Satisfied Customer                  Women's Cropped Jackets              Cropped
       Superhero                           My Account
       New Arrivals                        Subscription
       Varsity Style
       Film Stars
       Fathers Day
       Game Character
       Clearance Deals




                                                                      Social



https://www.newamericanjackets.com/product/yara-shahidi-the-sun-is-also-a-star-jacket.ht... 6/22/2020
Yara Shahidi The Sun Is Also a Star Jacket | New American Jackets       Page 3 of 3
 Case 2:20-cv-04822-PLA Document 25-2 Filed 08/24/20 Page 30 of 30 Page ID #:111




                                 © 2020 NEWAMERICANJACKETS ALL RIGHTS RESERVED




https://www.newamericanjackets.com/product/yara-shahidi-the-sun-is-also-a-star-jacket.ht... 6/22/2020
